Citation Nr: 0526527	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for anterior cruciate 
ligament reconstruction residuals of the right knee, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Columbia, South Carolina, and 
Mobile, Alabama.  By a June 2003 rating decision, the 
Columbia RO granted an increased rating of 30 percent for the 
right knee anterior cruciate ligament reconstruction 
residuals, and denied a rating in excess of 20 percent for 
the service-connected chronic lumbosacral strain.  The 
veteran appealed, contending that higher ratings were 
warranted.  Thereafter, in a March 2004 rating decision, the 
Mobile RO - which currently has jurisdiction over the claims 
folder - awarded a separate rating of 10 percent for right 
knee arthritis.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in June 2005, a transcript 
of which is of record.

The veteran's right knee arthritis claim is addressed in the 
REMAND portion of the decision below and will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As an additional matter, the Board notes that the veteran 
submitted a Notice of Disagreement to the initial effective 
date of May 12, 2003, for his right knee arthritis.  However, 
an August 2004 rating decision subsequently assigned an 
earlier effective date of March 26, 2003, and the veteran 
indicated in a September 2004 statement that this action 
satisfied the issue of earlier effective date.  As such, he 
withdrew his appeal on this issue.  See 38 C.F.R. § 20.204.

The Board further notes that the veteran has asserted he has 
been unable to 
work due to his service-connected low back and right knee 
disorders.  As such, 
he has raised the issue of entitlement to a total rating 
based upon individual unemployability due to his service-
connected disabilities (TDIU).  Inasmuch as this issue has 
not been adjudicated below, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided by this 
decision has been completed.

2.  The veteran is in receipt of the maximum schedular rating 
under the potentially applicable Diagnostic Codes for his 
residuals of anterior cruciate ligament reconstruction of the 
right knee.

3.  The medical evidence reflects that the veteran's service-
connected low back disorder is manifest by painful motion and 
muscle spasms.

4.  The veteran's service-connected low back disorder is not 
manifested by ankylosis; nor severe limitation of motion; nor 
forward flexion limited to 30 degrees or less; nor severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected residuals of right knee anterior cruciate 
ligament reconstruction are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected low back disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in April 2003, which was clearly before 
the June 2003 rating decision which is the subject of this 
appeal.  This correspondence informed the veteran of what 
information and evidence he must submit regarding a claim for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, similar correspondence was provided to the veteran 
in March 2004 which specifically identified the issues on 
appeal.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision and the March 
2004 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at June 2005 hearing.  However, it does not appear 
that the veteran has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
Further, he has been accorded several examinations in 
conjunction with this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Right Knee

The record reflects that the veteran underwent VA joints 
examinations of his right knee in May and November 2003.  
Further, he provided testimony regarding his current 
symptomatology at his June 2005 hearing.  Among other things, 
the evidence reflects he experiences pain and instability of 
the right knee.  However, as detailed below, his claim must 
be denied as he is in receipt of the maximum schedular rating 
for this disability under the potentially applicable 
Diagnostic Codes.

The veteran's service-connected right knee anterior cruciate 
ligament reconstruction residuals are evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this Code, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  This Code does not provide for a 
rating in excess of 30 percent.  Consequently, a rating in 
excess of 30 percent cannot be assigned under this Code.

The Board notes that additional criteria for evaluating the 
knee can be found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, as well as 5258 to 5262.  However the required 
manifestations for evaluation under Diagnostic Codes 5256 
(knee, ankylosis), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are not applicable, as the 
presence of ankylosis of the right knee, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.  Moreover, Diagnostic Codes 5259 (symptomatic 
removal of semilunar cartilage) and 5263 only provide a 
maximum schedular rating of 10 percent, while Diagnostic Code 
5258 (cartilage, dislocated, semilunar) provides a maximum 20 
percent rating.  Thus, these Codes are clearly not applicable 
to the veteran's current claim for a rating in excess of 30 
percent.

Diagnostic Codes 5260 and 5261 evaluate limitation of motion 
of the knee, specifically limitation of flexion (5260) and 
extension (5261).  However, neither of these Codes are 
applicable to the service-connected anterior cruciate 
ligament repair residuals as the veteran's service-connected 
right knee arthritis is evaluated on the basis of limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Inasmuch as the right knee arthritis is 
evaluated based upon limitation of motion, this same criteria 
is not for application for the anterior cruciate ligament 
reconstruction residuals.

For the reasons stated above, the Board finds that the 
veteran is in receipt of the maximum schedular rating 
available for his service-connected anterior cruciate 
ligament reconstruction residuals of the right knee under any 
of the potentially applicable Diagnostic Codes.  Therefore, 
his claim for an increased schedular rating must be denied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his anterior cruciate ligament 
reconstruction of the right knee.  In addition, although the 
veteran contends that his symptoms interfere with employment, 
there is no current medical evidence revealing that his 
anterior cruciate ligament reconstruction of the right knee, 
in and of itself, is of such severity as to cause marked 
interference with employment.  In this regard, the objective 
findings on the November 2003 VA examination show only 
moderate instability in the right knee.  At that time the 
veteran had a moderate limp.  Moreover, both VA examinations 
noted that the veteran did not use a cane or appliance, and 
there was no abnormal shoe wear pattern. 

Consequently, while this disorder may well cause him some 
impairment, there is nothing in the record to distinguish his 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 30 percent schedular rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected anterior cruciate ligament reconstruction 
of the right knee.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


II.  Low Back

Background.  Service connection was established for chronic 
lumbosacral strain by a May 2002 rating decision as secondary 
to the service-connected residuals of right knee anterior 
cruciate ligament reconstruction.  A 20 percent disability 
rating was assigned, effective February 26, 2001.  

In March 2003, the veteran submitted a statement indicating 
he was seeking increased ratings for both his service-
connected back condition and right knee condition.  Various 
medical records were subsequently obtained which cover a 
period through 2003.  

Records dated in March 2003 reflect that the veteran 
complained, in part, of lower back pain which he described as 
moderate, but was severe when he was actively doing things 
such as mowing lawn, bending, and lifting.  An MRI conducted 
that same month resulted in an impression of L3-4 and L4-5 
spinal stenosis due to diffuse disc bulges, ligamentum flavum 
hypertrophy, and facet degenerative changes.  Subsequent 
records from July 2003 note, in part, that his MRI showed 
"moderate" spinal stenosis from 2 disc bulges at L3-4 and 
L4-5.

The veteran underwent a VA spine examination in May 2003 in 
conjunction with his increased rating claim.  On examination, 
he was found to have some evidence of painful motion, spasm, 
weakness and tenderness.  However, he was able to get in and 
out of a chair very well.  He was also found to have postural 
abnormalities, in that he was flexed forward 5 degrees.  
Nevertheless, musculature of the back was found to be good, 
and there were no scars.  Neurological evaluation showed deep 
tendon reflexes to be 2+, active and equal bilaterally.  On 
range of motion testing, it was noted that motion stopped 
when pain began, and was as follows: flexion to right and 
left 30 degrees, should have been possible to 50 degrees; 
forward flexion to 80 degrees, should be 90; and backward 
extension to 30 degrees, and should have been 30.  Diagnosis 
following examination of the veteran was degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain.

At his June 2005 hearing, the veteran described the current 
symptomatology of his service-connected low back disorder.  
He testified that he experienced constant pain, muscle 
spasms, tingling sensations down his leg, that he could not 
do any lifting, that he had trouble sitting for long periods 
of time, and that he could not bend over very well.  Further, 
he testified that the constant pain was a 5 on a scale of 1 
to 10, and somewhere between 8 to 9 during flare-ups.  He 
testified that his flare-ups occurred maybe 2 to 3 times per 
month, depending upon what he was doing.  In addition, he 
indicated he had trouble sleeping due to his back pain.  When 
asked, he indicated he could sit for 30 minutes before he had 
to get up, and that he could stand for 30 to 35 minutes at 
the most.  Moreover, he testified that he did not recall a 
doctor telling him he needed to be in bed, per se, due to his 
back pain, although he was told he did not need to run, do 
lifting, and other activities.


Legal Criteria.  Diagnostic Code 5289 provides criteria for 
evaluating ankylosis of the lumbar spine.  Favorable 
ankylosis warrants a 20 percent rating, while unfavorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Board acknowledges that it does not appear the RO 
considered the amended criteria for rating spine 
disabilities, as demonstrated by the fact that there was no 
mention of this criteria in the March 2004 SOC.  
Nevertheless, the Board finds that the evidence of record is 
sufficient to evaluate the service-connected low back 
disorder under both the "old" and "new" criteria.  
Therefore, the veteran has not been prejudiced by the Board's 
decision to proceed with adjudication of this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Discussion.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
low back disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence which shows that the service-connected low back 
disorder is manifest by ankylosis.  As such, it is not for 
consideration in evaluating the severity of this disability.

The medical evidence reflects that the veteran's service-
connected low back disorder is manifest by painful motion and 
muscle spasms.  However, this criteria is consistent with the 
current rating of 20 percent under Diagnostic Code 5295.  
Moreover, the competent medical evidence, including the May 
2003 VA spine examination, contains no objective findings 
indicative of severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
nor loss of lateral motion.   The Board acknowledges that the 
March 2003 MRI findings are suggestive of osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
Specifically, he was found to have L3-4 and L4-5 spinal 
stenosis due to diffuse disc bulges, ligamentum flavum 
hypertrophy, and facet degenerative changes.  Nevertheless, 
the range of motion findings of the May 2003 VA examination 
do not indicate that there was abnormal mobility on forced 
motion.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5295.

The Board further finds that even when taking into 
consideration the veteran's complaints of pain, he is not 
entitled to a rating in excess of 20 percent based upon 
limitation of motion.  As detailed above, range of motion 
testing on the May 2003 VA spine examination stopped when 
pain began, and was as follows: flexion to right and left 30 
degrees, should have been possible to 50 degrees; forward 
flexion to 80 degrees, should be 90; and backward extension 
to 30 degrees, and should have been 30.  These findings do 
not indicate that the veteran meets or nearly approximates 
the criteria of severe limitation of motion under Diagnostic 
Code 5292.  Moreover, he clearly does not have forward 
flexion limited to 30 degrees or less, which is necessary for 
a rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

With respect to intervertebral disc syndrome, the Board notes 
that the veteran is not service-connected for this 
disability.  Rather, he is service-connected for lumbosacral 
strain, which is evaluated under a separate Diagnostic Code 
5295 prior to September 2003, and under a separate General 
Rating Formula since that time.  Further, the veteran has 
been diagnosed with degenerative joint disease, as opposed to 
degenerative disc disease which would indicate intervertebral 
disc syndrome.  Moreover, even if this criteria were 
applicable in the instant case, the veteran would still not 
be entitled to a rating in excess of 20 percent.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Simply put, the objective medical findings, to include the 
May 2003 VA spine examination, do not indicate the presence 
of severe symptoms, with recurring attacks and intermittent 
relief, necessary for a rating in excess of 20 percent under 
Diagnostic Code 5293.  For example, the July 2003 records 
stated that the March 2003 MRI only showed "moderate" 
spinal stenosis.  Further, the veteran's own testimony is 
that he has not been prescribed bed rest, per se, by a 
physician; i.e., he does not experience incapacitating 
episodes as defined by VA regulations.  See 38 C.F.R. § 
4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 
Fed. Reg. 32, 449 (June 10, 2004).  Thus, he clearly does not 
have incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, which is necessary for a rating in excess of 20 
percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
low back disorder, even when taking into consideration his 
complaints of pain.  Simply put, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of low back pain 
which would warrant a schedular rating in excess of the 20 
percent evaluation currently in effect.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  

As is the case with the veteran's anterior cruciate ligament 
reconstruction of the right knee, the Board does not find 
that the veteran's service-connected lumbosacral strain 
presents an exceptional or unusual disability picture as to 
warrant referral of this case for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the evidence does not show that the 
veteran's service-connected lumbosacral strain, in and of 
itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Here, 
the veteran's limitation of motion, even considering 
complaints of pain, is moderate in nature.  Consequently, 
while this disorder may well cause him some impairment, there 
is nothing in the record to distinguish his case from the 
cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 20 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected anterior cruciate ligament reconstruction 
of the right knee.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. 
§ 3.321(b)(1) have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for anterior cruciate 
ligament reconstruction residuals of the right knee, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling, is denied.


REMAND

By the same September 2004 statement in which he indicated he 
was satisfied with the March 26, 2003, effective date for his 
right knee arthritis, the veteran indicated he was not 
satisfied with the 10 percent evaluation assigned for his 
loss of range of motion in his right knee.  The Board notes 
that this document indicates that it was a Notice of 
Disagreement (NOD), but also that the NOD was not accepted 
apparently because it was determined that no decision had 
been made on this issue.  However, the right knee arthritis 
is evaluated on the basis of limitation of motion, and 
service connection was established for this disability by the 
March 2004 rating decision.  Thus, this statement does appear 
to constitute a valid and timely NOD as to the initial rating 
assigned for the right knee arthritis.  See 38 C.F.R. 
§§ 20.201 and 20.302.

A review of the records assembled for the Board's review 
indicates that the RO has not had the opportunity to 
promulgate an SOC with respect to this issue as required by 
38 C.F.R. §§ 19.26, 19.29.  Pursuant to the Court's holding 
in Manlicon v. West, 12 Vet. App. 238 (1999), a remand is 
required for the RO to issue an SOC on this claim.  After the 
RO has issued the SOC, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

For the reasons stated above, this case is REMANDED for the 
following:

The RO should issue an SOC to the veteran 
and his representative  addressing the 
issue of entitlement to an initial rating 
in excess of 10 percent for right knee 
arthritis  The SOC should include a 
summary of the evidence considered as 
well as all relevant law and regulations.  
Further, the veteran should be advised of 
the need to file a Substantive Appeal to 
perfect an appeal with respect to this 
issue, and should be given the 
appropriate period of time in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


